United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-1467
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Rashidi Crosdale

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                           Submitted: November 28, 2022
                             Filed: December 1, 2022
                                  [Unpublished]
                                  ____________

Before LOKEN, MELLOY, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Rashidi Crosdale appeals after he pleaded guilty to being a felon in possession
of a firearm. He challenges the district court’s1 denial of his motion to suppress


      1
      The Honorable Beth Phillips, Chief Judge, United States District Court for the
Western District of Missouri, adopting the report and recommendations of the
evidence, and argues that the government committed prosecutorial misconduct by
failing to provide a specified police report prior to the suppression hearing. He also
argues that his counsel failed to provide effective assistance. His counsel has moved
to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967).

       Upon careful review, we conclude that the district court did not err in denying
Crosdale’s motion to suppress. See United States v. Guzman, 926 F.3d 991, 997 (8th
Cir. 2019). The search of Crosdale’s vehicle was a valid inventory search, see South
Dakota v. Opperman, 428 U.S. 364, 371 (1976), as the officers had reasonable
suspicion and probable cause to perform a traffic stop based on the fact that Crosdale
matched the description of robbery suspects and was observed exiting a residence that
was the subject of a robbery investigation, see United States v. Quinn, 812 F.3d 694,
698-99 (8th Cir. 2016); United States v. Gordon, 741 F.3d 872, 876 (8th Cir. 2013),
and had additional probable cause to ultimately arrest him based on his flight from the
officers, see United States v. Flores-Lagonas, 993 F.3d 550, 560 (8th Cir. 2021).
Officers also had valid consent to search the residence. See United States v. Spotted
Elk, 548 F.3d 641, 652 (8th Cir. 2008).

       Further, Crosdale did not establish that the government committed prosecutorial
misconduct by failing to provide the referenced police report prior to the suppression
hearing. Even assuming the government had such an obligation, see United States v.
Puebla-Zamora, 996 F.3d 535, 538-39 (8th Cir. 2021), the result of the hearing would
not have been different if Crosdale had access to the report, see United States v.
Ruzicka, 988 F.3d 997, 1006 (8th Cir. 2021), and the government provided the report
after Crosdale requested it, see United States v. Flores-Mireles, 112 F.3d 337, 341 (8th
Cir. 1997). Finally, we conclude that Crosdale’s ineffective-assistance claim is better




Honorable John T. Maughmer, United States Magistrate Judge for the Western
District of Missouri.

                                          -2-
suited for collateral proceedings. See United States v. Briggs, 820 F.3d 917, 920 (8th
Cir. 2016).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no non-frivolous issues for appeal. Accordingly, we
grant counsel’s motion to withdraw, deny Crosdale’s motion for new appellate
counsel, and affirm.
                       ______________________________




                                         -3-